DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/036,667 MOUNTING ASSEMBLIES AND METHODS FOR DISPOSER INSTALLATION, filed 09/29/2020. Claims 1-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-14, 16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,139,990 B2 to Bennage.  As to claims 1 and 18, recited is a mounting assembly for mounting a waste disposer, the mounting assembly comprising: an engagement feature comprising a first engagement structure located on a body flange and a second engagement structure located on an upper portion of a disposer body; wherein the engagement feature has an engaged position in which the body flange and the disposer body are engaged and are rotatable as a unit, and a disengaged installed position in which the disposer body is rotatable independently of the body flange.  Bennage discloses a mounting assembly for mounting a waste disposer (Fig.3-7, reference sign 100="food waste disposer", reference sign 200'="mounting assembly”, reference sign 202="sink flange assembly”; column 1, lines 17-20}, the mounting assembly comprising: an engagement feature comprising a first engagement structure located on a body flange (Fig.6, reference sign 210="upper mounting flange”, reference sign 222="inclined mounting ramps") and a second engagement structure located on an upper portion of a disposer body (Fig.6 and 7 reference sign 300="lower mounting flange", reference sign 220="mounting tab"; column 4, lines 11-13); wherein the engagement feature has an engaged position in which the body flange and the disposer body are engaged and are rotatable as a unit (Fig.6 and 7; NOTE: once the “inclined mounting ramps 222" of the “upper mounting flange” engages the “mounting tabs 220" of the "lower mounting flange 300" - which lower mounting flange is connected to the disposer-, it follows that the elements of Bennage corresponding to the claimed body flange and the disposer body are engaged and are rotatable as a unit; column 4, lines 11-14), and a disengaged installed position in which the disposer body is rotatable independently of the body flange (see Fig.6 and 7, the "NOTE" above: the same considerations on the opposite order).  As to claim 8, the mounting assembly of claim 1, wherein the first engagement structure comprises one or more notches provided in a sidewall of the body flange (see Bennage, Fig.6, reference sign 220="mis-installed mounting tabs”).  As to claims 9-13,  wherein the second engagement structure comprises one or more protrusions provided on the upper portion of the disposer body; the upper portion of the disposer body comprises a body flange support collar having top surface, and the second engagement structure extends above the top surface of the body flange support collar; each protrusion extends outwardly from the upper portion of the disposer body; each protrusion comprises an arm having a distal end, and an alignment post at the distal end; each protrusion has a sloped upper surface (see Bennage, Fig.6, the curved, bent protrusion around the "lower mounting flange 300").  As to claim 14, the first engagement structure is aligned with and receives the second engagement structure when the engagement feature is in the engaged position. (See Bennage, Fig.3-7; column 4, lines 11-17).  As to claim 16, the engagement feature is configured to maintain the engaged position during a first degree of rotation of the disposer body, and transition from the engaged position to the disengaged installed position upon a second degree of rotation of the disposer body. (See Bennage, Fig.3-7; column 4, lines 11-17).  As to claim 18, a waste disposer assembly comprising: a waste disposer having a disposer body, the disposer body including an upper portion and a lower portion; a mounting assembly including an engagement feature, the engagement feature comprising a first engagement structure located on a body flange and a second engagement structure located on an upper portion of a disposer body; wherein the engagement feature has an engaged position in which the body flange and the disposer body are engaged and are rotatable as a unit, and a disengaged installed position in which the disposer body is rotatable independently of the body flange. (See Bennage, figures 6-7; see the rejection above for claim 1).  As to claim 19, the lower portion of the disposer body comprises one or more hand grips; thus, Bennage teaches that the provision of gripping areas is inherently (see the claimed "one or more hand grips") on the disposer body is considered as an obvious feature, belonging to the common knowledge of a person skilled in the art of manufacturing disposer assemblies, or items to be used in wet areas like the sink area.  As to claim 20, the engagement feature is configured to maintain the engaged position during a first degree of rotation of the disposer body, and transition from the engaged position to the disengaged installed position upon a second degree of rotation of the disposer body. (See Bennage, Fig.3-7; column 4, fines 11-17).  As to claim 21, recited is a method of mounting a waste disposer, the method comprising steps of: providing a mounting assembly comprising an engagement feature, the engagement feature comprising a first engagement structure located on a body flange and a second engagement structure located on an upper portion of a disposer body; placing the engagement feature in an engaged position in which the body flange and the disposer body are engaged and are rotatable as a unit; rotating the disposer body through a first degree of rotation with the engagement feature in the engaged position; and transitioning the engagement feature from the engaged position to a disengaged installed position.  Bennage discloses a method of mounting a waste disposer (Fig.6 and 7), the method comprising steps of: providing a mounting assembly comprising an engagement feature, the engagement feature comprising a first engagement structure located on a body flange and a second engagement structure located on an upper portion of a disposer body (Fig.6); placing the engagement feature in an engaged position in which the body flange and the disposer body are engaged and are rotatable as a unit (Fig.6 and 7; NOTE: once the "inclined mounting ramps 222" of the “upper mounting flange" engages the “mounting tabs 220" of the “lower mounting flange 300" which lower mounting flange is connected to the disposer, it follows that the elements of Bennage corresponding to the claimed body flange and the disposer body are engaged and are rotatable as a unit; column 4, lines 11-17); rotating the disposer body through a first degree of rotation with the engagement feature in the engaged position (see the "NOTE" above); and transitioning the engagement feature from the engaged position to a disengaged installed position (the reverse sequences of attaching the “lower mounting flange 300” to the "inclined mounting ramps 222” is also possible).  As to claim 22, wherein the step of transitioning is performed by rotating the disposer body through a second degree of rotation. (See Bennage, Fig.3-7; column 4, lines 11-17).
					Conclusion

Claims 2-7, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Sherman and Lung are noted for a state-of-the-art assembly structures in the waste processor industry.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI L BAKER/Primary Examiner, Art Unit 3754